           Case 1:21-cv-00309-ELH Document 18 Filed 06/03/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN (BALTIMORE) DISTRICT OF MARYLAND

DAVID J. BOSHEA                            *
                                           *
       Plaintiff,                          *
                                           *       Case No. 1:21-CV-00309-ELH
v.                                         *
                                           *
COMPASS MARKETING, INC.                    *
                                           *
       Defendant.                          *
                                           *
*      *       *      *       *     *      *       *      *      *       *      *      *

                      DEFENDANT COMPASS MARKETING, INC.’S
                           DEMAND FOR TRIAL BY JURY

       Defendant Compass Marketing, Inc. (“Compass Marketing”), by and through its

undersigned counsel and pursuant to Federal Rule of Civil Procedure 38, demands a jury trial in

the above-captioned matter.



Dated: June 3, 2021                        Respectfully submitted,

                                           /s/ Stephen B. Stern_______________________
                                           Stephen B. Stern, Bar No.: 25335
                                           Heather K. Yeung, Bar No.: 20050
                                           KAGAN STERN MARINELLO & BEARD, LLC
                                           238 West Street
                                           Annapolis, Maryland 21401
                                           (Phone): (410) 216-7900
                                           (Fax): (410) 705-0836
                                           Email: stern@kaganstern.com
                                           Email: yeung@kaganstern.com

                                           Counsel for Defendant
                                           Compass Marketing, Inc.
         Case 1:21-cv-00309-ELH Document 18 Filed 06/03/21 Page 2 of 2



                              CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on the 3rd day of June, 2021, the foregoing Demand for Trial

by Jury was served via the CM/ECF system on the following counsel of record:

                            Thomas J. Gagliardo
                            Gilbert Employment Law, PC
                            1100 Wayne Avenue, Suite 900
                            Silver Spring, MD 20910
                            Email: tgagliardo@gelawyer.com

                            and

                            Gregory J. Jordan
                            Mark Zito
                            Jordan & Zito, LLC
                            55 West Monroe St., Suite 3600
                            Chicago, IL 60603
                            Email: gjordan@jz-llc.com

                            Attorneys for Plaintiff
                            David Boshea



                                           /s/ Stephen B. Stern_______________________
                                           Stephen B. Stern




                                              2
